DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 11/13/2019. 

Claim Analysis
3.	Summary of Claim 1:
A fiber-reinforced resin composition comprising: 

a resin; 

and plant fibers dispersed in the resin, at least a part of the resin being in direct contact with at least a part of a surface of the plant fibers, 5

σr, σrf, and σf satisfying relation expressed in an expression (1)


 
    PNG
    media_image1.png
    15
    155
    media_image1.png
    Greyscale


where σr represents tensile strength of the resin, σrf represents interfacial shear stress between the resin and the plant fibers, and σf represents tensile strength of the plant fibers.

 

Claim Rejections - 35 USC § 102/103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yano et al. (US PG Pub 2015/0105499 A1).
Regarding claims 1-3, Yano et al. teach a resin composition comprising plant fibers (Title) wherein the resin is selected from a thermoplastic resin such as polypropylene and wherein the plant fibers are from cellulose ([0008], [0019], [0027], [0030]), wherein the plant fibers are uniformly dispersed in the resin (Abstract) thereby reading on the “A fiber-reinforced resin composition comprising a resin and plant fibers dispersed in the resin, at least a part of the resin being in direct contact with at least a part of a surface of the plant fibers” as required by the instant claim. Yano et al. further teach the tensile strength of the resin composition with the plant fibers in the preferred embodiments is 54.1 MPa and 50.3 MPa respectively and wherein the tensile strength of the comparative examples (which are the resin composition which do not include the plant fibers) are 21.6 MPA, 23.4 MPa and 37.8 MPa, respectively (Table 1).  Yano et al. teach the tensile strength of the composition comprising the plant fibers with the resin is higher than the tensile strength of the resin without the plant fibers. As such, it is interpreted that the tensile strength of the plant fibers individually will be greater than the tensile strength of the resin individually. Regarding claim 3, Yano et al. teach the metling point of the polymer is 130 degree C [0158] and 125 degree C [0317]. 
	Yano et al. are silent regarding the tensile strength of the plant fibers alone, the interfacial shear stress between the resin and the fibers and are further silent on the relationship between the tensile strength of the resin, the interfacial shear stress between the resin and the fibers and the tensile strength of the plant fibers. Regarding claim 3, Yano et al. are further silent on the melting point or glass transition temperature of the resin being higher than the decomposition start temperature of the plant fibers. 
The mechanical properties of tensile strength and interfacial shear stress are functions of the composition. Furthermore, the start temperature for decomposition of the plant fiber is a functional of the plant fiber. Yano et al. teach the same composition comprising a cellulose plant fiber and a thermoplastic polypropylene resin as the instant invention as set forth in the rejection above. The cellulose plant fiber and the thermoplastic polypropylene resin are the same components as used in the instant application (cellulose plant fibers and polypropylene resin; see Examples in instant specification, [0074]). Therefore, the mechanical properties of tensile strength and interfacial shear stress in the resin and the plant fiber of Yano et al. will be the same mechanical properties as required by the instant claims. Additionally, the start temperature for decomposition of the plant fiber in the plant fiber of Yano et al. will be the same start temperature as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 4, Yano et al. teach in preferred embodiments the amount of plant fiber is 18 mass% and 16.8 mass% (Table 1) thereby reading on the claimed range of at least 0.1 mass% to at most 50 mass%.
Regarding claim 5, Yano et al. teach a resin molded product (Abstract).
 
6.	Claims 6-11 are rejected under 35 U.S.C. 103 as obvious over Yano et al. (US PG Pub 2015/0105499 A1) in view of Saito et al. (US PG Pub 2018/0324319 A1).
	Regarding claims 6 – 11, Yano et al. teach the resin composition and the molded product as set forth above for claims 1 and 5. Regarding claim 6,  Yano et al. further teach the molded article contains the fiber length being oriented in a different direction of the resin molded product ([0252], claim 17).	Regarding claim 6, Yano et al. do not teach the resin composition is formed into a shape of a parallelepiped. Regarding claims 7-11, Yano et al. do not teach the resin composition for use in an electrophotograph forming apparatus and are further silent on the exterior component, a paper feed cassette, a snap fit structure and a support component at the bottom of the electrophotograph forming apparatus.
	Saito et al. teach an image forming apparatus thereby reading on the electrophotograph forming apparatus, wherein the housing of the image forming apparatus includes a resin molded product such as a fiber reinforced resin [0056]. Saito et al. teach the image forming apparatus contains a case body having a rectangular parallelepiped shape [0056]. Regarding claims 7-11, Saito et al. teach the image forming apparatus contains a sheet feeding cassette (reference character 11 in Fig. 1A replicated below) fitted to the bottom of the printer thereby reading on the exterior component, the paper feed cassette, a snap fit structure and a support component at the bottom of the electrophotograph apparatus as required by the instant claim. Saito et al. offer the motivation of using a fiber reinforced resin in an image forming apparatus having an parallelepiped shape and in an image forming apparatus having an exterior component, a paper feed cassette, a snap fit structure and a support due to its ability to have rigidity in the components [0056]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the resin composition of Yano et al. in the image forming apparatus of Saito et al., thereby arriving at the claimed invention. 
	

    PNG
    media_image2.png
    268
    278
    media_image2.png
    Greyscale





Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763